Citation Nr: 0022675	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $4,006, to include the question of whether the 
overpayment was properly created.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to March 
1954.  He has been represented throughout his appeal by the 
North Carolina Division of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of March 1999, 
by the Committee on Waivers and Compromises (Committee) at 
the Winston-Salem, North Carolina Regional Office (RO), which 
denied the veteran's request for waiver of the recovery of an 
overpayment of improved disability pension benefits, in the 
calculated amount of $4,006.  The notice of disagreement with 
this determination was received in April 1999.  The statement 
of the case was issued in June 1999.  The substantive appeal 
was received in July 1999.  The appeal was received at the 
Board in September 1999.  

In October 1999, the veteran appeared in Winston-Salem, North 
Carolina for a videoconference hearing before the undersigned 
Acting Member of the Board in lieu of a Travel Board hearing.  
38 C.F.R. § 20.700(e) (1999).  A transcript of the hearing is 
of record.  


REMAND

The record reflects that, in June 1995, the veteran was 
awarded disability pension benefits, effective July 1, 1994.  
The record also reflects that the overpayment at issue was 
created after it was discovered in July 1998 that the veteran 
had failed to report that he had received $3,997 in wages in 
1995.  As a result, in October 1998, action was taken to 
reduce the veteran's benefits, effective February 1, 1996; 
this action resulted in the creation of an overpayment, in 
the calculated amount of $4,006.  

The veteran in this case is disputing the creation of the 
overpayment.  In essence, the veteran contends that he was 
not at fault in the creation of the overpayment.  The veteran 
maintains that, on his application for pension benefits dated 
in June 1994, he specifically indicated that he expected to 
receive $6,000 in wages during the next 12 months.  The 
veteran notes that he is not an adjudicator, and should not 
be expected to know VA procedures; therefore, he argues that 
it was clearly an administrative error on the part of the VA 
in failing to count his wages and awarding the benefits.  At 
his personal hearing, the veteran testified that he never 
tried to misrepresent any information or defraud the 
government; he stated that he attempted to record his 
earnings to the best of his abilities.  The veteran 
maintained that he did not realize that a mistake had been 
made in being awarded pension benefits.  The veteran further 
maintained that he would suffer undue financial hardship if 
the overpayment is recouped; he noted that his expenses were 
far greater than his income due to rent and extensive medical 
bills for himself and his spouse.  

In light of the veteran's contentions, the Board finds that 
he has asserted that the overpayment was a result of 
administrative error on the part of VA.  Because the question 
goes to the validity of the creation of the overpayment, it 
must be considered as inextricably intertwined with the issue 
currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (1999).  

The RO has not undertaken formal adjudication of the issue as 
to whether the overpayment in question was properly created 
(to include whether the overpayment was the result of sole 
administrative error), and it is noted that the issue of 
whether the overpayment was properly created is a matter for 
which adjudication must be accomplished as it was reasonably 
raised by the veteran.  The Court has concluded that it is 
improper to adjudicate an application for waiver without 
first deciding an appellant's challenge to the lawfulness of 
the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991); see also VAOPGCPREC 6-98 (April 24, 1998).  

In addition, in its decision of March 1999, the Committee 
held that it would not be against equity and good conscience 
to collect the debt in question because the veteran was at 
fault in the creation of the overpayment, and that failure to 
recover the debt would result in unjust enrichment.  However, 
in the statement of the case, issued in June 1999, it was 
determined that waiver of the denial of the debt based on 
"bad faith" remained denied.  The statement of the case is 
not the appropriate vehicle for making such a determination, 
in view of the earlier decision of the Committee.  Thus, the 
statement of the case furnished to the veteran sets forth 
incorrect information as to the statutory basis for the 
adverse action taken on the veteran's application.  Moreover, 
a full discussion of the reasons and bases for the denial of 
the veteran's claim was not provided.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The Board finds that the RO must clarify 
under what basis the veteran's request for waiver was denied, 
that is, either under the equity and good conscience standard 
which contemplates several elements to include fault, and 
unjust enrichment, or under one of the elements which 
automatically precludes the granting of waiver -- fraud, 
misrepresentation, or bad faith.  

In addition, the Board notes that the record contains none of 
the $3,997 in wages reportedly earned by the veteran in 1995; 
consequently, it cannot satisfactorily be established that 
the overpayment has been properly created.  The Board does 
note that the claims folder indicates that an IVM folder 
exists.  If the source of the income was gained through 
information from the Internal Revenue Service, the Board 
should know it.  

The record further reflects that in March 1999, the regional 
office further reduced the veteran's award of improved 
disability pension, effective November 1, 1996.  This action 
resulted in an increased overpayment of $10,088.  The veteran 
requested a waiver of that debt.  In July 1999, the request 
for a waiver of the recovery of the overpayment at issue was 
denied by the Committee.  The Board construes the veteran's 
July 1999 substantive appeal with the denial of waiver of the 
$4,006 overpayment to be a notice of disagreement with the 
July 1999 Committee decision which denied his request for the 
increased overpayment of $10,088.  As such, a statement of 
the case should be issued by the RO regarding this issue.  
See 38 C.F.R. § 19.26 (1999); Manlincon v. West, 12 Vet. App 
238 (1999) (a notice of disagreement initiates review by the 
Board of the RO's denial, thus, the next step is for the RO 
to issue a statement of the case on the denial of the issue).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions: 

1.  The RO should associate with the 
claims folder all documentation that 
establishes that the veteran had 
unreported wages in 1995.  

2.  The COWC should prepare a "paid and 
due" audit for the record to specifically 
identify the source and date of the 
creation of all overpayments, the date 
upon which the veteran was notified of 
each overpayment, and the actions taken 
by the COWC regarding waiver of each 
overpayment.  The "paid and due" audit 
should be associated with the record and 
a copy should be provided to the veteran.  

3.  The RO prepare a formal, written 
determination on the issue of creation of 
the overpayment including the period of 
the overpayment and whether the 
overpayment currently on appeal was due 
solely to administrative error on the 
part of VA.  The RO should provide the 
laws and regulations governing sole 
administrative error.  A comprehensive 
explanation of the RO's reasons and bases 
for that decision, should be prepared and 
incorporated into the claims folder.  

4.  If the decision remains adverse to 
the veteran, he should be provided notice 
of the RO's formal determination on the 
creation issue of the assessed 
overpayment.  He should then be given an 
opportunity to complete and submit a 
current Financial Status Report (VA Form 
20-5655), reflecting current income and 
expense date, for review by the 
Committee.  

5.  Thereafter, the Committee should 
again consider the appellant's request 
for waiver, in light of the available 
record, with full consideration given to 
all elements of the principles of equity 
and good conscience set forth by 38 
C.F.R. § 1.965(a) (1999).  A formal, 
written, record of the Committee's 
decision, including consideration of each 
of the elements, should be prepared and 
placed in the claims folder.  A 
supplemental statement of the case is not 
the appropriate means for accomplishing 
this task, under proper appellate 
guidelines.  

6.  If the determination remains 
unfavorable to the veteran, both he and 
his representative should be furnished a 
supplemental statement of the case which 
specifically addresses the issue of 
creation of the overpayment.  It should 
also contain a citation to the various 
equitable elements set forth at 38 C.F.R. 
§ 1.965(a) (1999).  This document should 
reflect detailed reasons and bases for 
the decision reached.  They should also 
be afforded the opportunity to respond 
thereto.  

7.  The RO shall provide the veteran and 
his representative a SOC that conforms 
with the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), concerning the 
denial of waiver of the recovery of the 
increased overpayment by the July 1999 
Committee decision.  The SOC should 
provide the veteran a citation to the 
pertinent law and regulations, a 
discussion of how such laws and 
regulations affect the Committee's 
decision, and a summary of the reasons 
for such decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.  This 
SOC may be combined with the SSOC 
requested in the preceding paragraph.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order. No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH ALLEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




